Carley, Judge.
Elizabeth Hainut brings this appeal from an order of the Juvenile Court of Houston County terminating her parental rights with respect to her nine-year-old son.
In her sole enumeration of error, Ms. Hainut contends that "[t]he trial court erred in terminating the parental rights of appellant because there was no evidence to indicate that the child in question was a deprived child and because there was no evidence to indicate that, even if the child was a deprived child, that appellant had contributed in any way to the deprivation of said child.”
We find no merit in these contentions. This court has repeatedly held that "the definition of'deprived child’ focuses upon the needs of the child regardless of parental fault... The petition is brought on behalf of the child and it is [the child’s] welfare and not who is responsible for the conditions which amount to deprivation that is the issue.” Brown v. Fulton County Dept. of Family &c. Services, 136 Ga. App. 308, 309 (220 SE2d 790) (1975). Accord, Cox v. Dept. of Human Resources, 148 Ga. App. 43 (250 SE2d 839) (1978). Ms. Hainut’s assertion that she did not contribute to the deprivation of her son is simply not germane, to the issue of whether termination of parental rights will be in the best interest of the child.
Moreover, the record in this case is replete with evidence supporting the trial court’s determination that the child here *557involved is deprived and that such deprivation would be likely to continue if the parental rights of Ms. Hainut were not terminated. As a result, we will not disturb the order of the trial court in the instant case. Cox v. Dept. of Human Resources, supra; Roberts v. State of Ga., 141 Ga. App. 268, 270 (233 SE2d 224) (1977).
Submitted April 9, 1980
Decided May 8, 1980.
R. Joneal Lee, for appellant.
L. A. McConnell, Jr., Lawrence E. O’Neal, Carol Atha Cos-grove, Assistant Attorney General, for appellee.

Judgment affirmed.


Quillian, P. J., and Shulman, J., concur.